404 F.2d 1386
Theora L. FORESTEL, Widow of William M. Forestel, Individually, etc., Appellant,v.PENN NAVIGATION COMPANY, Inc., et al., Appellees.
No. 24659.
United States Court of Appeals Fifth Circuit.
January 9, 1969.

Appeals from the United States District Court for the Eastern District of Louisiana; Robert A. Ainsworth, Jr., Judge.


1
Raymond H. Kierr, New Orleans, La., for appellant.


2
Leon Sarpy, New Orleans, La., Chaffe, McCall, Phillips, Burke, Toler & Sarpy, New Orleans, La., of counsel, for Penn Navigation Co., Inc., Penn Shipping Co., Inc., and S/S Penn Transporter.


3
Louis C. La Cour, New Orleans, La., Horace P. Rowley, III, Asst. U. S. Atty., for the United States of America.


4
Before GEWIN and BELL, Circuit Judges, and BOOTLE, District Judge.

PER CURIAM:

5
The appellant contends that the United States District Court for the Eastern District of Louisiana committed error in its opinion and judgment in this cause. 261 F.Supp. 269 (1966). It is urged that the court erred in finding (a) that the vessel was seaworthy; (b) that the seaman's death was due solely to his own fault; (c) that there was no causal connection between negligence, if any, on the part of the vessel's crew and the death of the seaman; and (d) that the employees of the Government and the shipowner were without fault.


6
Our examination of the record convinces us that the facts found by the trial court are supported by the evidence and that the correct result was reached. Accordingly, the judgment is affirmed.